                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:13-CR-00263-RJC
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 RASHON DONTE HUNTER (4)                    )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic. (Doc. No. 460).

         Although the motion is styled as a motion for reconsideration, the defendant

recognizes that the Court was without authority to grant his previous request for

home confinement under the Coronavirus Aid, Relief, and Economic Security

(CARES) Act of 2020. (Id. at 5; Doc. No. 457: Order). He now seeks early or

immediate release as a sentence reduction. (Doc. No. 460: Motion at 5).

         Section 603(b) of the First Step Act amended 18 U.S.C. § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of the facility, whichever is

earlier. Here, the defendant states that the warden of his facility denied his request

for “early release;” however, the warden’s letter shows he denied home confinement




          Case 3:13-cr-00263-RJC Document 464 Filed 07/07/20 Page 1 of 2
               under the CARES Act, not a sentence reduction under § 3582(c)(1)(A). (Doc. No.

               460: Motion at 4, 27). Therefore, the Court is without authority to consider the

               merits of the defendant’s new request for a sentence reduction. United States v.

               Raia, 954 F.3d 594, 595 (3d Cir. 2020).

                       IT IS, THEREFORE, ORDERED that the defendant’s motion for

               compassionate release, (Doc. No. 460), is DENIED without prejudice.

                       The Clerk is directed to certify copies of this Order to the defendant, the

               United States Attorney, the United States Marshals Service, and the United States

               Probation Office.

Signed: July 6, 2020




                                                           2



                        Case 3:13-cr-00263-RJC Document 464 Filed 07/07/20 Page 2 of 2
